944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond R. LATHAM, Petitioner-Appellant,v.Arnold J. HOPKINS, Commissioner, Department of Corrections,J. Joseph Curran, Jr., Attorney General, State ofMaryland, Respondents-Appellees.
No. 91-6524.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-87-2785-K)
Raymond R. Latham, appellant pro se.
Patricia DuVall Storch, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md. [APPEAL AFTER REMAND FROM 900 F.2d 253].
AFFIRMED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Raymond R. Latham appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny Latham's motion for the appointment of counsel and affirm on the reasoning of the district court.   Latham v. Hopkins, CA-87-2785-K (D.Md. Feb. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.